Motion is Moot; Order filed October 9, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00682-CV
                                 ____________

MARIO TORRES AND ANA PATRICIA TORRES, INDIVIDUALLY AND
               A/N/F OF N.T., A MINOR, Appellants

                                       V.

 TEXAS CHILDREN’S HOSPITAL AND DR. JOHN DOE AND DR. JANE
                        DOE, Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-61396

                                   ORDER

      Today appellants have filed a second emergency motion for relief under
Rule 29.3 of the Texas Rules of Appellate Procedure or, in the alternative, for a
writ of injunction. Before the filing of this motion, this court’s opinion and
judgement disposing of the interlocutory appeal had been approved for issuance
and release. The motion was filed while the clerk’s office was in the process of
issuing the opinion. The opinion and judgement disposing of this interlocutory
appeal provides for this court’s order of October 5, 2020, granting emergency
relief, to remain in full force and effect until October 12, 2020, at 5:00 p.m. Under
these circumstances, appellants’ second emergency motion is moot in this court,
and any further relief should be pursued in the Supreme Court of Texas.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.